
	
		II
		112th CONGRESS
		2d Session
		S. 2647
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2012
			Ms. Klobuchar introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend and modify the temporary reduction of duty on
		  certain bicycle brakes.
	
	
		1.Certain bicycle
			 brakes
			(a)In
			 generalHeading 9902.24.71 of the Harmonized Tariff Schedule of
			 the United States (relating to brakes designed for bicycles (other than drum
			 brakes, caliper and cantilever brakes, and coaster brakes) and parts thereof)
			 is amended—
				(1)by striking
			 6.3% in column 1 general rate of duty column and inserting
			 Free; and
				(2)by striking the
			 date in the effective period column and inserting
			 12/31/2015.
				(b)Effective
			 dateThe amendments made by subsection (a) apply with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
